

EXHIBIT 10.4
RETIREMENT AGREEMENT






AGREEMENT by and between Mark R. James (hereinafter referred to as “Retiree”),
and Honeywell International Inc., a corporation organized under the laws of the
state of Delaware (hereinafter referred to as “Honeywell” or the “Company”).


WITNESSETH:


WHEREAS, Retiree has been an executive officer of the Company for approximately
12-1/2 years; and


WHEREAS, the Retiree has announced his decision to step down from his role as
the Company’s Senior Vice President, Human Resources, Security and
Communications, effective at the close of business on July 31, 2020 (“Retirement
Date”); and


WHEREAS, the Retiree is willing to provide assistance to the Company in
transitioning his role and responsibilities to his designated successor; and


WHEREAS, the Retiree is willing to provide additional transition services to the
Company for six (6) months following his retirement; and


WHEREAS, the Company is desirous of rewarding the Retiree for his long and
distinguished service, as well as the aforementioned transition services, by
allowing him to continue to vest in certain previously granted long term
incentive (“LTI”) awards; and


WHEREAS, the Company is desirous of securing greater protections under its
existing restrictive covenants with the Retiree;


NOW THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:


1.TRANSITION SERVICES PERIOD


From the Retirement Date through January 31, 2021 (the “Transition Services
Period”), Retiree shall make himself reasonably available to the Company’s Chief
Executive Officer and his designees to assist with any matters that may arise
incident to the smooth and successful transition of his responsibilities to his
successor (“Transition Services”). No regular compensation or consulting fees
will be paid to Retiree during, or with respect to, this Transition Services
Period. During the Transition Services Period, Retiree shall not become employed
by any other entity without the consent of the Company’s Chief Executive
Officer.


2.EMPLOYMENT STATUS


During the Transition Services Period, the Retiree is not granted, and shall not
exercise, any authority to assume or create any obligation or responsibility,
express or implied, on behalf of or in the name of the Company, or to bind the
Company to any agreement, contract or arrangement of any nature, except as
expressly provided herein. Moreover, for the duration of the Transition Services
Period, Retiree shall be deemed to be and shall act strictly and exclusively as
an independent contractor and shall not be considered under the provisions of
this Agreement or otherwise as having an employee status with Honeywell, or as
being eligible to participate in or receive any benefit under a benefit plan or
program made available to employees of the Company.


Page 1 of 8

--------------------------------------------------------------------------------



3.RETIREMENT PACKAGE


In (i) recognition of Retiree’s service to the Company, (ii) full and complete
payment for all services to be rendered hereunder during the Transition Services
Period, and (iii) consideration of the enhanced restrictive covenants described
in this Agreement, the Management Development and Compensation Committee of the
Board of Directors has approved the following treatment for certain outstanding
LTI awards previously granted to the Retiree (the “Consideration”),
notwithstanding any contrary provisions in the applicable Company compensation
plans:


1.Restricted Stock Units. The Retiree will retain the right to continued vesting
in any time-based and performance-based restricted stock units that otherwise
would have vested after his Retirement Date, subject to any applicable Company
performance conditions.


2.Stock Options. The Retiree will retain the right to continued vesting in any
stock options that otherwise would have vested after his Retirement Date
(“Post-Retirement Options”). The Retiree shall have three (3) years from the
vesting date of each tranche of such Post-Retirement Options to exercise such
options.


3.Performance Stock Units (“PSUs”). The Retiree will be entitled to vest in his
PSUs that otherwise would have vested in February of 2022. The payout from such
PSUs shall be made at the same time such payments are made to other Company
executives, which is expected to be in March of 2022.


4.Relocation Expense Forgiveness. Notwithstanding any agreement the Retiree may
have executed to the contrary, the Retiree shall not be obligated to repay any
relocation expenses expended on his behalf (or reimbursed directly to him) by
the Company incident to his relocation from New Jersey to North Carolina.


4.CONFIDENTIALITY


Any information and knowledge divulged to Retiree or developed by Retiree during
the Transition Services Period (including any reports, analyses, working papers,
memoranda, notebooks, data, computer programs and discs or other materials
prepared by Retiree in the course of providing the Transition Services), shall
be treated by the Retiree as confidential information and shall not be disclosed
to third parties or to the public without prior written approval of the Company,
except to the extent otherwise required by law.
Page 2 of 8

--------------------------------------------------------------------------------





5.CONTINGENCIES


In order to receive the Consideration under this Agreement, Retiree must sign
and return this Agreement in the form provided no later than August 14, 2020.


By signing this Agreement, Retiree acknowledges that he (a) has carefully read
this Agreement in its entirety; (b) is hereby advised by the Company, in this
writing, to consult with an attorney of his choice before signing this
Agreement; (c) fully understands the significance of all of the terms and
conditions of this Agreement and has discussed them with an attorney of his
choice, or has had a reasonable opportunity to do so; and (d) is signing this
Agreement voluntarily and of his own free will and agrees to abide by all the
terms and conditions contained herein.


If Retiree materially breaches any of the terms of this Agreement (including any
intellectual property or noncompetition agreements to which he may be subject,
and which are hereby incorporated by reference), he (a) shall forfeit all rights
to future benefits under this Agreement; (b) must repay all benefits previously
received pursuant to Section 3 of this Agreement upon the Company’s demand; and
(c) must pay reasonable attorneys’ fees and all other costs incurred as a result
of such breach. Provided, however, this subparagraph shall not be applicable to
challenges to the validity of this Agreement under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act, nor will the Company
seek any damages of any sort against Retiree for having made such a challenge.


6.GENERAL RELEASE OF CLAIMS


In exchange for entering into this Agreement and the Consideration set forth
herein, Retiree does hereby waive and release, knowingly and willingly,
Honeywell International Inc., its future parent corporations, its predecessor
companies, its past, present and future divisions, subsidiaries, affiliates and
related companies and their successors and assigns and all past, present and
future directors, officers, employees and agents of these entities, personally
and as directors, officers, employees and agents (collectively the “Honeywell
Group”), from any and all claims of any nature whatsoever Retiree has arising
out of his employment and/or the termination of employment with the Honeywell
Group, known or unknown, including but not limited to any claims he may have
under federal, state or local employment, labor, or anti-discrimination laws,
statutes and case law and specifically claims arising under the federal Age
Discrimination in Employment Act of 1967, the Civil Rights Acts of 1866 and
1964, the Americans with Disabilities Act of 1990, Executive Order 11246, the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Family and
Medical Leave Act of 1993, the Rehabilitation Act of 1973, the Fair Labor
Standards Act, the Labor-Management Relations Act, the Equal Pay Act of 1963,
the Fair Credit Reporting Act, the Pregnancy Discrimination Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Occupational Safety
and Health Act, the Worker Adjustment Retraining and Notification Act (all such
statutes, as amended), the North Carolina Equal Employment Practices Act, the
North Carolina Communicable Disease Law, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Discrimination on Basis of
Sickle Cell Trait, North Carolina Smokers’ Rights Law, the North Carolina
Retaliatory Employment Discrimination Act, the North Carolina Law on Genetic
Testing, the North Carolina Constitution, North Carolina common law and any and
all other applicable state, county or local statutes, ordinances or regulations,
including claims for attorneys' fees; provided, however, that this release does
not apply to claims under ERISA Section 502(a)(1)(B) for benefits under
Honeywell Group sponsored benefit plans covered under ERISA (other than claims
for severance and severance related benefits), does not apply to claims arising
out of obligations expressly undertaken in this Agreement, does not apply to
claims that cannot be waived as a matter of law, and does not apply to claims
arising out of any act or omission occurring after the date Retiree signs this
Agreement. All claims, including contingent claims, for incentive compensation
awards under any Honeywell Group plan or payroll practice, along with any claims
under any state wage and hour laws, are specifically subject to this release of
claims. Any rights to benefits (other than severance benefits) under Honeywell
Group sponsored benefit plans are governed exclusively by the written plan
documents.


Page 3 of 8

--------------------------------------------------------------------------------



Notwithstanding the foregoing, nothing in this Agreement (or any exhibit or
attachment thereto) is intended to or shall be construed to prevent Retiree from
(i) filing an administrative charge or otherwise communicating with or reporting
possible violations of law to any federal, state or local government office,
official or agency; or (ii) reporting any accounting, internal accounting
control, or auditing matter to any federal regulatory agency, any federal law
enforcement agency, any Member of Congress or any committee or subcommittee of
Congress; and (iii) engaging in any activity protected by the Sarbanes-Oxley Act
(18 U.S.C. § 1514A) or the National Labor Relations Act.


By virtue of the foregoing, Retiree agrees that he has waived any damages and
other relief available to him (including, without limitation, monetary damages,
equitable relief and reinstatement) with respect to any claim or cause of action
released in this General Release of Claims section. Therefore, Retiree agrees
that he will not accept any award or settlement from any source or proceeding
(including, but not limited to, any proceeding brought by any other person or by
any governmental agency) with respect to any claim or right waived in this
Agreement.


7.NONSOLICITATION AND NONCOMPETITION COVENANTS


Retiree acknowledges that Honeywell has invested, and will continue to invest,
significant time and money to recruit and retain its employees. Therefore,
recognizing that in the course of such employment Retiree has obtained valuable
and confidential information about Honeywell employees, their respective talents
and areas of expertise, Retiree agrees that for a period of three (3) years
following his retirement from Honeywell, Retiree will not directly or
indirectly, for his own account or for others, (i) solicit or recruit (or assist
another in soliciting or recruiting) for employment or for the performance of
services, (ii) attempt to solicit or recruit (or assist another in attempting to
solicit or recruit), for employment or for the performance of services, (iii)
participate in any manner in the recruitment, employment or hiring for services
of any current or former Honeywell employee with whom Retiree had any contact,
about whom Retiree had knowledge, who worked in the Company’s human resources
function at any time in the last three (3) years, or of whom Retiree became
aware in his last two (2) years of Honeywell employment, unless it has been more
than twelve (12) months since that individual left Honeywell. Nor will Retiree,
for his own account or for others, in any way induce or encourage, or attempt to
induce or encourage, such individuals to leave the employment of Honeywell or
alter their relationship with Honeywell. Retiree understands that these
restrictions cover all forms of communication (regardless of who initiates
them), including, but not limited to, in-person discussions, telephone calls,
text messages, emails, and social media posts and messages.


Retiree further acknowledges and agrees that in partial recompense for the
Consideration, his Noncompetition Agreement with the Company shall be amended by
substituting a three (3) year restriction on competition for the two (2) year
period set forth in such Noncompetition Agreement.
Page 4 of 8

--------------------------------------------------------------------------------







8.NON-DISPARAGEMENT


At no time on or after the date hereof will Retiree make any statement (or cause
someone else to make any statement), or issue or cause to be issued any
communication, publicly or privately (including, without limitation, to members
of the media, business press, equity analysts, industry groups or organizations,
Honeywell employees, contractors, clients, customers, vendors, suppliers,
business partners or competitors, investors/shareholders), that would be
disparaging (as defined below) to the Honeywell Group, its businesses,
strategies, prospects, condition or reputation, or that of its directors,
employees, officers or members; provided, however, that nothing contained in any
provision of this Agreement shall preclude Retiree from communicating with his
legal advisors or making any statement in good faith that is required by any
applicable law or regulation or pursuant to an order of a court or other
governmental body. For purposes of this Agreement, the term “disparaging” shall
mean any statement or representation (whether oral or written and whether true
or untrue) which, directly or by implication, tends to create a negative,
adverse or derogatory impression about the subject of the statement or
representation, or which is intended to create a negative, adverse or derogatory
impression, or to harm the reputation of, the subject of the statement or
representation. For the avoidance of doubt, Retiree agrees that he will not
write or contribute to any book, article, social media post or other media
publication, whether in written or electronic format, that is in any way
descriptive of the Honeywell Group or his career with the Company without
submitting a draft thereof for approval, at least thirty (30) days in advance,
to the Company’s Senior Vice President and General Counsel, whose judgment about
whether such book, article, social media post or other media publication is
disparaging (and therefore prohibited) shall be determinative.


9.CLAIMS WARRANTIES


Retiree represents and warrants that he is not aware of any facts that would
establish, tend to establish or in any way support an allegation that any member
of the Honeywell Group has engaged in conduct that he believes could violate (1)
any provision of federal law relating to fraud (including but not limited to the
Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act (“Dodd-Frank Act”) and/or any state or local counterpart); (2) any rule or
regulation of the Securities and Exchange Commission; (3) the federal False
Claims Act and/or any state or local or municipal qui tam counterpart (which
prohibit the presentation by the Company or any affiliate of false claims and
statements or the creation of false records or statements in order to obtain
payment of federal, state, county or municipal funds, or to avoid refunds of
such government funds); and (4) any other federal, state or local law.


10.COOPERATION AND NONDISCLOSURE


In further exchange for the Consideration under this Agreement, Retiree agrees
to cooperate fully with the Company in any matters that have given or may give
rise to a legal claim against the Company, and of which Retiree is knowledgeable
as a result of his employment with the Company. This requires Retiree, without
limitation, to (i) make himself available upon reasonable request to provide
information and assistance to the Company on such matters without additional
compensation, except for out of pocket costs, (ii) maintain the confidentiality
of all Company privileged information including, without limitation,
attorney-client privileged communications and attorney work product, unless
disclosure is expressly authorized by the Company’s Law Department, and (iii)
notify the Company promptly of any requests to Retiree for information from any
third party (excluding government entities), related to any pending or potential
legal claim or litigation involving the Company, reviewing any such request with
a designated representative of the Company prior to disclosing any such
information, and permitting a representative of the Company to be present during
any communication of such information.
Page 5 of 8

--------------------------------------------------------------------------------







Nothing in this Agreement prohibits Retiree from reporting possible violations
of federal law or regulation to any governmental agency or entity including, but
not limited to, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any Inspector General, or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Retiree does not need the prior authorization of the Law Department
to make any such reports or disclosures and Retiree is not required to notify
the Company that he has made such reports or disclosures.


11.CLAWBACK RIGHTS


Retiree hereby acknowledges and agrees that, notwithstanding any other provision
of this Agreement to the contrary, no contractual provision or legal requirement
relating to recoupment or clawback by the Company of any amount in the nature of
compensation shall be affected by his retirement or the payments contemplated
hereby, and all such provisions and requirements shall remain in effect and
enforceable in accordance with their terms after the date hereof.


12.NO ASSIGNMENT


Neither party shall assign any right in or obligation arising under this
Agreement without the other party’s written consent, and any such assignment
shall be void. This Agreement shall be binding on and inure to the benefit of
each party’s heirs, executors, legal representatives, successors and permitted
assigns.


13.NOTICES


Notices or communications hereunder shall be in writing, addressed as follows:



If to the Company:Honeywell International Inc.115 Tabor RoadMorris Plains, New
Jersey 07950Attn: Kevin M. CovertVice President and Deputy General CounselIf to
the Retiree:Mark R. James6211 Glynmoor Lakes DriveCharlotte North Carolina 28277





Page 6 of 8

--------------------------------------------------------------------------------



Any such notice shall be deemed to be given as of the date it is personally
delivered, the next business day after the date faxed (upon confirmation of
receipt of transmission), or five days after the date mailed in the manner
specified.


14.409A CONSIDERATIONS


It is intended that this Agreement be administered in compliance with Section
409A of the Code, including, but not limited to, any future amendments to Code
Section 409A, and any other Internal Revenue Service (“IRS”) or other
governmental rulings or interpretations issued pursuant to Section 409A
(together, “Section 409A”) so as not to subject Retiree to payment of interest
or any additional tax under Section 409A. The parties intend for any payments
under this Agreement either to satisfy the requirements of Section 409A or to be
exempt from the application of Section 409A, and this Agreement shall be
construed and interpreted accordingly. In furtherance thereof, if payment or
provision of any amount or benefit hereunder that is subject to Section 409A at
the time specified herein would subject such amount or benefit to any additional
tax under Section 409A, the payment or provision of such amount or benefit shall
be postponed to the earliest commencement date on which the payment or provision
of such amount or benefit can be made without incurring such additional tax. In
addition, to the extent that Section 409A or any IRS guidance issued under
Section 409A would result in Retiree being subject to the payment of interest or
any additional tax under Section 409A, the parties agree, to the extent
reasonably possible, to amend this Agreement to avoid the imposition of any such
interest or additional tax under Section 409A, which amendment shall minimize
any negative economic effect on Retiree and be reasonably determined in good
faith by the Company and Retiree. As a “specified employee” as defined in
Section 409A, any amounts payable under this Agreement that would be subject to
the special rule regarding payments to “specified employees” under Section
409A(a)(2)(B) of the Code shall not be paid before the expiration of a period of
six (6) months following the date of the termination of Retiree’s employment. In
such case, Retiree shall receive all such deferred amounts retroactively in a
single sum and the balance thereof as otherwise provided. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on Retiree by Code Section 409A or any damages for failing to
comply with Section 409A; provided that, in the event that any excise tax or
interest amount (“409A Amount”) is imposed on Retiree as a result of any
negligent act or omission by the Company, the Company shall reimburse Retiree
for any such 409A Amount, grossed-up for taxes at an assumed total tax rate of
forty percent (40%).


15.GOVERNING LAW


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of North Carolina, without reference to principles of conflict of
laws. Additionally, any action to enforce the terms of this Agreement shall be
commenced exclusively in the federal or state courts of the State of North
Carolina. Both parties consent to the exclusive jurisdiction of the federal and
state courts in the State of North Carolina and waive any claim under the
doctrine of forum non conveniens.


16.ENTIRE AGREEMENT


This Agreement contains the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof, and merges and supersedes all
prior agreements, discussions and writings with respect thereto. No modification
or alteration of this Agreement shall be effective unless made in writing and
signed by both the Retiree and the Company.
Page 7 of 8

--------------------------------------------------------------------------------





17.REMEDIES


Without prejudice to the rights and remedies otherwise available to the Company
hereunder, the Company shall be entitled to equitable relief by way of
injunction or otherwise if Retiree breaches or threatens to breach any of the
provisions of this Agreement.


18.SEVERABILITY


In the event any provision of this Agreement shall not be enforceable, the
remainder of this Agreement shall remain in full force and effect.


19.NO WAIVER


The waiver by the Company of any nonperformance or breach by Retiree of any
provisions of this Agreement must be in writing and shall not be construed as
waiving any such provision in the future. No delay or failure by Company in
enforcing or exercising any right hereunder and no partial or single exercise
thereof, shall be deemed of itself to constitute a waiver of such right or any
other rights hereunder.




HONEYWELL INTERNATIONAL INC.



/s/ Mark R. JamesBy:/s/ Kevin M. CovertMARK R. JAMESKEVIN M. COVERTVice
President & Deputy General CounselDated: 7/20/2020Dated: 7/20/2020

Page 8 of 8